Exhibit 10.13
(Summary English Translation)
Bluestone Pavement Slab and Tombstone Memorial Contract
This contract is made and entered into as of January 28, 2008 between Chongqing
Foguang Tourism Development (Group) Ltd (the “Company”) and Chongqing Kun Yu
Stone Co., Ltd (“Kun Yu”).

1.   Bluestone Pavement Slab:
Specification: 100*25*3
Quantity: 30,000 Square Meters
Unit Price: RMB 36 / Square Meters
Total Price: RMB 1.08 Million   2.   Bluestone Tombstone Memorial
      Type 1:
Specification: Gui Qing #1 (See Blueprint)
Quantity: 600 Sets
Unit Price: RMB 3,100 / Set
Total price: RMB 1.86 Million       Type 2:
Specification: Gui Qing #2 (See Blueprint)
Quantity: 800 Sets
Unit Price: RMB 3,280 / Set
Total Price: RMB 2.624 Million       Type 3:
Specification: Gui Qing #3 (See Blueprint)
Quantity: 1,000 Sets
Unit Price: RMB 3,350 / Set
Total Price: RMB 3.35 Million       Type 4:
Specification: Gui Qing #4 (See Blueprint)
Quantity: 1,000 Sets
Unit Price: RMB 2,100 / Set
Total Price: RMB 2.1 Million   3.   The total value of the contract: RMB 11.014
Million   4.   Delivery:

  1.   The Company shall be responsible for the designs. Kun Yu shall produce
the products in accordance with the Company’s requirements. Kun Yu must send the
finished products to the designated sites for installation in a timely manner.
The Company will arrange for quality inspection. If there are certain quality
issues for Kun Yu’s products, Kun Yu must conduct on-site repairs in order to
passing the Company’s inspection. The designated employees shall sign the
document after inspection and acceptance, then the Company shall be responsible
for managing the products.

 



--------------------------------------------------------------------------------



 



  2.   If the memorial tombstone is damaged by the Company’s mismanagement or
the geological strata, the Company shall be responsible for the repairs and the
fees.     3.   Delivery and Installation: Kun Yu shall be responsible for any
fees, which are related to delivery and installation.

5.   Payment:

  1.   The Company shall pay 5% of the total contract value to Kun Yu after
execution of the contract.     2.   For the bluestone pavement slab, the Company
will inspect the bluestone slab after on-site delivery. The Company will make
the full payment to Kun Yu after acceptance of the slabs.     3.   For the
tombstone memorial, the Company shall pay 50% of the funds to Kun Yu after
receiving the tombstone memorial in accordance with the actual items received.
The Company shall pay the other 50% of the remaining payment to Kun Yu at the
time the tombstone memorial has been sold to the customer.

6.   If any party shall default on this contract, it shall pay the
non-defaulting party 10% of total contract value as compensation.   7.   This
agreement is executed in 4 copies. Each party holds 2 copies. The effective date
of the contract shall be the date of execution of the contract.

The Company: Chongqing Foguang Tourism Development (Group) Ltd.
Signature:
Kun Yu Stone Co., Ltd
Signature:
January 28, 2008

 